Matter of Ramos v City of New York (2015 NY Slip Op 02913)





Matter of Ramos v City of New York


2015 NY Slip Op 02913


Decided on April 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Kapnick, JJ.


14732 104148/12

[*1] In re Evelyn Ramos, Petitioner-Respondent,
vThe City of New York, etc., et al., Respondents-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for appellant.
Law Offices of Leonard A. Shrier, New York (Leonard A. Shrier of counsel), for respondent.

Judgment, Supreme Court, New York County (Margaret A. Chan, J.), entered October 23, 2013, to the extent appealed from as limited by the briefs, granting the petition brought pursuant to CPLR article 78 to the extent of annulling respondent Police Commissioner's determination, dated June 27, 2012, which imposed a penalty of 51 days' forfeiture, deemed already served while on pretrial suspension, unanimously reversed, on the law, without costs, and the penalty reinstated.
Petitioner, an employee of the New York City Police Department (NYPD), was found guilty of multiple specifications stemming from a variety of circumstances, including accessing police computer information for personal purposes, supplying a resident address different from that of her actual address to obtain more favorable insurance rates, and patronizing an unlicensed establishment that served alcohol. Her record at the NYPD reflected two prior disciplinary matters, one of which stemmed from a DWI arrest and resulted in a penalty of, among other things, one year on dismissal probation.
Under the circumstances, the penalty imposed was not so disproportionate to petitioner's offenses as to be shocking to one's sense of fairness. Accordingly, there was no basis to disturb the penalty (see Matter of Kelly v Safir , 96 NY2d 32, 38 [2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2015
CLERK